El Juez Asociado Señor Marrero
emitió la opinión del tribunal.
En 21 de abril de 1948 Julio E. Iguina otorgó escritura pública ante notario y a virtud de ella vendió a Diego Sán-chez cierta linca rústica compuesta de una cuerda de terreno. Presentada copia certificada de la. misma al registro de la. propiedad para su inscripción ésta fué denegada, basándose el registrador en que “no se expresa que en su original se hay^.. adherido, y cancelado el sello de veinte y cinco centavos. del Impuesto Notarial que establece la sección 6a, de...la Ley núm. 170. aprobada en mayo 15 de 1939.” El registra-dor recurrido, sin duda tuvo en mente además lo resuelto, .por este Tribunal en. Rosario v. Registrador, 65 D.P.R. 464.
.Provee; en lo pertinente la indicada sección 6 de la “Ley para Regular el Ejercicio de la Profesión Notarial en Puerto Rico” (Leyes de 1906, pág. 141), según fué enmen-dada por la Ley núm. 170 de 15 de mayo de 1939 (pág. 863)-, lo que pasamos a copiar en seguida"
*475".Disponiéndose, que será deber de todo notario adherir y cancelan' en cada escritura original que otorgare y en las copias que de ellas se expidieren, un sello que el Colegio de Abogados de Puerto Rico, adoptará y expedirá por valor de veinticinco centavos (25$) el producido de la venta de cuyo sello ingresará a los fondos de dicho colegio; Y disponiéndose, además, que la escritura original o la copia de la misma en la que no se hubiere adherido dicho sello se considerará nula para iodos los efectos.” (Bastardillas nuestras.)
Interpretando la aludida sección decidimos en Rosario v. Registrador, supra, que la copia certificada de toda escritura notarial debe expresar que el sello del Colegio de Abogados se halla adherido y cancelado en la escritura original para que la misma pueda ser inscrita. Empero, en la copia de la escritura objeto del presente recurso el notario hace cons-tar claramente que “en el original están cancelados los sellos correspondientes de rentas internas y el Notarial.” Si bien esa constancia no se ajusta textualmente a lo provisto por la sección 6, supra, sin embargo ella es suficiente. Lo que el notario quiso sin duda significar fue que los correspondien-tes sellos de rentas internas habían sido cancelados en el original, así como también el sello notarial, estando elíptica en' dicha constancia la palabra “sello”. La frase “sello notarial” así completada no puede referirse en manera alguna al sello del notario, sino que necesariamente tiene que sig-nificar el sello del impuesto notarial, ya que el sello del nota-rio no se cancela, sino que se estampa o fija tanto en las escrituras matrices como en sus copias.
Por otra parte, si bien es cierto que el notario no expresa en la referida constancia el hecho de que el sello del impuesto notarial fue adherido a la escritura original, nos -parece cues-tión de lógica qué para poderse cancelar dicho sello en el original el mismo tiene que estar de hecho adherido. a la escritura matriz. ' '
Es preferible, desde luego,, que los notarios, den cumplimiento estricto al estatuto citado y que en las: copias que han de presentarse al registro para su inscripción hqgan.cpns-*476tar claramente que en el original de la escritura se adhirió y canceló el sello del impuesto notarial requerido por la ley. Al así hacerlo se evitarán contratiempos y dilaciones indebi-das. Pero en el presente caso una interpretación sensata del estatuto (Cf. West India Oil Co. v. Buscaglia, Tes., 61 D.P.R. 782, 789) requiere que se llegue a la conclusión a que hemos llegado y que en su consecuencia se revoque la nota recurrida y se ordene la inscripción solicitada.